Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 20, 2022

                                      No. 04-21-00516-CV

                            Lon E. GRINAGE & Marilyn Grinage,
                                       Appellants

                                                v.

                    Jason Phillip THOMPSON & Terrie Mylene Thompson,
                                        Appellees

                 From the 218th Judicial District Court, Wilson County, Texas
                               Trial Court No. CVW1900810
                          Honorable Lynn Ellison, Judge Presiding


                                         ORDER

       The trial court’s order at issue in this appeal was signed on October 18, 2021. Assuming
without deciding that the order was appealable, a notice of appeal was due on November 17,
2021, and a motion for extension of time to file a notice of appeal was due on December 2, 2021.
See TEX. R. APP. P. 26.1, 26.3.
       On November 18, 2021, after the deadline to file the notice of appeal, Appellant filed a
notice of appeal without filing a motion for extension of time to file a notice of appeal. See
generally Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (“[A] motion for extension of
time is necessarily implied when an appellant acting in good faith files a [notice of appeal]
beyond the time allowed by Rule [26.1], but within the fifteen-day period in which the appellant
would be entitled to move to extend the filing deadline under Rule [26.3].” (emphasis added)).
        We ORDER Appellant to SHOW CAUSE in writing within TEN DAYS of the date of
this order why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P.
10.5(b) (requirements for a motion for extension of time); Garcia v. Kastner Farms, Inc., 774
S.W.2d 668, 670 (Tex. 1989) (reasonable explanation); TEX. R. APP. P. 42.3(a) (dismissal for
want of jurisdiction). If Appellant fails to respond within the time provided, this appeal will be
dismissed. See id. R. 42.3(c) (dismissal for failure to comply with court order).
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of January, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court